Case 19-08535-RLM-13   Doc 6   Filed 11/15/19   EOD 11/15/19 12:36:12   Pg 1 of 5
Case 19-08535-RLM-13   Doc 6   Filed 11/15/19   EOD 11/15/19 12:36:12   Pg 2 of 5
Case 19-08535-RLM-13   Doc 6   Filed 11/15/19   EOD 11/15/19 12:36:12   Pg 3 of 5
Case 19-08535-RLM-13   Doc 6   Filed 11/15/19    EOD 11/15/19 12:36:12   Pg 4 of 5




                                   /s/ Tameka T. Casey
Case 19-08535-RLM-13   Doc 6   Filed 11/15/19   EOD 11/15/19 12:36:12   Pg 5 of 5
                                   Tameka T. Casey
